BEAM, Circuit Judge,
dissenting.
In ordering retrial on the issue of damages only, the district court failed to apply established law and sound legal principles. Accordingly, for three separate reasons, I dissent.
First, although damages are an intrinsic part of the issue of liability in an Eighth Amendment claim, the jury is usually free to find that the injury actually caused by the constitutional violation is so de minimis that it is less than nominal in amount.
Second, assuming that the damages in this matter were at least nominal, as defined by the law of this circuit, the district court had ample authority under Cowans v. Wyrick, 862 F.2d 697, 699 (8th Cir.1988) to enter judgment for $1 in nominal damages. Our action with regard to the flawed liability instruction in Cowans, as discussed by the majority opinion, was separate and apart from our holding on nominal damages and is no reason not to apply Cowans. Id. at 700.
Third, and most importantly, I object to a new trial on damages only. In an Eighth Amendment case, such a course of action is patently unfair to the defendant. A remand for retrial on only one issue passes muster, but only if the issue reheard is “so distinct and separable from the others [in the trial] that a [new] trial of it alone may be had without injustice.” Gasoline Products Co. v. Champlin Refining Co., 283 U.S. 494, 500, 51 S.Ct. 513, 515, 75 L.Ed. 1188 (1931). In Eighth Amendment litigation, the issues of liability, causation, and damages are almost always so inextricably intertwined that manifest injustice is created when, upon retrial, they are permitted to be separately considered. Also, remands solely on the issue of damages have never been permitted where,. as here, there is evidence of a compromise between the right of recovery and the amount of damages. See, e.g., Randy R. Koenders, Annotation, Propriety of Limiting to Issue of Damages Alone New Trial Granted on Grounds of Inadequacy of Damages— Modem Cases 5 A.L.R.5th 875, 900 (1992) (updating 29 A.L.R.2d 1199, 1214 (1953)). The same principles apply when a new trial is ordered in the district court.
If left to me, I would remand this case with directions to the district court to enter judgment for $1 or, in the alternative, provide a retrial on all issues.